                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


THE LAMPO GROUP, LLC d/b/a                 )
RAMSEY SOLUTIONS,                          )
a Tennessee Limited Liability Company,     )
                                           )
       Plaintiff,                          )
                                           )
vv..                                       )     Case No. 3:20-cv-00641
                                           )     Hon. Aleta A. Trauger
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation; and               )
 MARRIOTT INTERNATIONAL, INC.,             )
 a Delaware Corporation,                   )
                                           )
       Defendants.                         )
 __________________________________________)
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation,                   )
                                           )
       Counter-Plaintiff,                  )
                                           )
vv..                                       )
                                           )
 THE LAMPO GROUP, LLC d/b/a                )
RAMSEY SOLUTIONS,                          )
 a Tennessee Limited Liability Company,    )
                                           )
       Counter-Defendant.                  )
 ______________________________________________________________________________

              [PROPOSED] INITIAL CASE MANAGEMENT ORDER
______________________________________________________________________________

         A.     JURISDICTION

         The court has diversity jurisdiction pursuant to 28 U.S.C. §§ 1332 and 1367.

         B.     BRIEF THEORIES OF THE PARTIES

                1.      Plaintiff

         This lawsuit seeks declaratory relief and damages in connection to agreements entered into
{02124388.2 }


     Case 3:20-cv-00641 Document 28 Filed 10/12/20 Page 1 of 6 PageID #: 372
between Plaintiff, The Lampo Group, LLC ("Lampo
                                        (“Lampo Group")
                                                Group”) and Defendant Marriott Hotel

Services, Inc ("Marriott").
              (“Marriott”). Ramsey Solutions, a d/b/a of Lampo Group, among other things,

organizes and hosts large high-end conferences throughout the country at various hotels and

convention centers, featuring world-renowned financial expert Dave Ramsey. Ramsey Solutions

                                                “Gaylord Agreements")
entered into a three-agreement arrangement (the "Gaylord Agreements”) with three Gaylord

                                                 (“Gaylord Palms"),
Hotels: Gaylord Palms Resort & Convention Center ("Gaylord Palms”), Gaylord Rockies Resort

                    (“Gaylord Rockies"),
& Convention Center ("Gaylord Rockies”), and Gaylord Texan Resort & Convention Center

(“Gaylord Texan"),
("Gaylord Texan”), facilities operated by Marriott. The Gaylord Agreements expressly provide

Ramsey Solutions the right to cancel the agreed-upon events, in its sole discretion, under certain

scenarios that occurred here.

         As alleged in the Amended Complaint, Gaylord Palms imposed and sought to impose

numerous restrictions and limitations on the use of its facility, the various spaces within the facility,

the movement of attendees within the premises, that changed the entire dynamic and purpose of

its scheduled signature 2020 EntreSummit event at Gaylord Palms. In light of Gaylord Palms'
                                                                                     Palms’

newly imposed restrictions and its refusal to change its position, Ramsey Solutions invoked certain

contractual provisions, including force majeure and impossibility provisions, and cancelled the

Gaylord Palms event. At the time, Ramsey Solutions had already provided significant deposits,

which it was entitled to have returned. Further, the forced cancellation resulted in significant

additional damages to Ramsey Solutions as it was required to relocate the event only days before

it was scheduled to occur. Inasmuch as Ramsey Solutions’
                                              Solutions' proceeding with the Gaylord Rockies

and Gaylord Texan events was contingent upon Gaylord Palms'
                                                     Palms’ satisfactory performance and

                         Palms’ event, Ramsey Solutions exercised its right under the Gaylord
execution of the Gaylord Palms'

Agreements and cancelled the Gaylord Rockies and Gaylord Texan agreements.
{02124388.2 }
                                                   2

     Case 3:20-cv-00641 Document 28 Filed 10/12/20 Page 2 of 6 PageID #: 373
         Ramsey Solutions seeks declaratory judgment in connection to its right under the Gaylord

Agreements arrangement as well as compensatory damages, including deposit payments, losses

from the cancellation of the Gaylord Palms event and attorneys'
                                                     attorneys’ fees.

         2.       Defendant:

         Nothing happened that excused The Lampo Group's
                                                 Group’s performance under its separate

contracts with the Gaylord Palms, the Gaylord Texan and the Gaylord Rockies (collectively

                      “Marriott”).1 The Lampo Group improperly canceled the first of the three
referred to herein as "Marriott").1

conferences, which was scheduled to be held at the Gaylord Palms in July 2020 ("Palms
                                                                              (“Palms

Conference”). The Lampo Group canceled the Palms Conference, not because it was impossible
Conference").

for The Lampo Group to hold its event, but because The Lampo Group refused to abide by

reasonable and necessary face covering and social distancing requirements mandated by local

governmental authorities. As The Lampo Group's
                                       Group’s Director of Event Production pointedly

remarked in the weeks leading up to the 2020 Conference, "I
                                                         “I even hate typing ‘masks.’
                                                                             `masks.' I am so

over it!"
     it.!” When The Lampo Group canceled less than two weeks before the Palms Conference,

Marriott was ready, willing and able to host The Lampo Group's
                                                       Group’s Conference, notwithstanding the

negligible impact of mandated facial covering and social distancing requirements.

         The Lampo Group's
                   Group’s attempt to terminate its 2021 and 2022 Conferences, scheduled to be

held at the Gaylord Texan and Gaylord Rockies, fares no better. The Lampo Group’s
                                                                          Group's termination

                                               “Performance Clause"
of the 2021 and 2022 Conferences is based on a "Performance Clause” found in both the Texan

Agreement for 2021, and the Rockies Agreement for 2022. The Performance Clause, however,

can only be invoked if The Lampo Group establishes that it actually experienced "material
                                                                                “material service



11 All three properties are managed by Defendant / Counter-Plaintiff Marriott Hotel Services, Inc. ("Marriott").
                                                                                                   (“Marriott”).
{02124388.2 }
                                                          3

     Case 3:20-cv-00641 Document 28 Filed 10/12/20 Page 3 of 6 PageID #: 374
issues or performance issues by Gaylord Hotels at the Prior Event. . . "“ Thus, even if the Lampo

Group was justified in canceling the Palms Conference (it was not), because The Lampo Group

did not hold its 2020 Conference at Gaylord Palms, the Lampo Group could not have experienced

“material service issues or performance issues. . . at the Prior Event.”
"material                                                        Event." Absent this essential

predicate, The Ramsey Group’s
                      Group's termination of the 2021 and 2022 Conferences are material

breaches of contract.

         Because none of The Lampo Group cancellations were proper, Marriott has brought a

counterclaim for damages against the Lampo Group, including pre-and post
                                                                    post-judgment
                                                                         judgment interest,

                 attorneys’ fees and costs.
plus contractual attorneys'

         C.     ISSUES RESOLVED: Jurisdiction and venue.

         D.     ISSUES STILL IN DISPUTE: Liability and damages.

         E.     INITIAL DISCLOSURES: The parties shall exchange initial disclosures pursuant

   FED. R. CIV.
to FED.    CIV. P. 26(a)(1) on orbefore
                               or before November 4, 2020.

         F.     DISCOVERY: The parties shall complete all written discovery and depose all fact

witnesses on or before June 30, 2021. Discovery is not stayed during dispositive motions, unless

ordered by the court. Local Rule 33.01(b) is expanded to allow 40 interrogatories, including

subparts. No motions concerning discovery are to be filed until after the parties have conferred in

good faith and, unable to resolve their differences, have scheduled and participated in a conference

telephone call with Judge Trauger.

         G.     MOTIONS TO AMEND: The parties shall file all Motions to Amend on or before

December 15, 2020.

         H.     DISCLOSURE OF EXPERTS: The party who bears the burden of proof on an

issue for which expert testimony is offered shall identify and disclose all expert witnesses and
{02124388.2 }
                                                 4

     Case 3:20-cv-00641 Document 28 Filed 10/12/20 Page 4 of 6 PageID #: 375
expert reports on or before April 9, 2021. The party who does not bear the burden of proof on an

issue for which expert testimony is offered shall identify and disclose all expert witnesses and

reports on or before June 8, 2021.

         I.     DEPOSITIONS OF EXPERT WITNESSES: The parties shall depose all expert

witnesses on or before September 1, 2021.

         J.     JOINT MEDIATION REPORT: The parties shall file a joint mediation report on

or before September 1, 2021.

         K.     DISPOSITIVE MOTIONS: The parties shall file all dispositive motions on or

before September 27, 2021. Responses to dispositive motions shall be filed within twenty-one

(21) days after the filing of the motion. Optional replies may be filed within ten (10) days after the

filing of the response. Briefs shall not exceed 20 pages. No motion for partial summary judgment

shall be filed except upon leave of court. Any party wishing to file such a motion shall first file a

separate motion that gives the justification for filing a partial summary judgment motion in terms

of overall economy of time and expense for the parties, counsel and the court.

         L.     ELECTRONIC DISCOVERY: The parties will have reached agreements on how

to conduct electronic discovery. Therefore, the default standard contained in Administrative Order

No. 174-1 need not apply to this case.

           M.   ESTIMATED TRIAL TIME: The parties expect the trial to last approximately 4-

 5 days.

         It is so ORDERED.


                                                      ____________________________________
                                                      HON. ALETA A. TRAUGER
                                                      U.S. District Judge


{02124388.2 }
                                                  5

     Case 3:20-cv-00641 Document 28 Filed 10/12/20 Page 5 of 6 PageID #: 376
                                                    Respectfully submitted,

                                                    /s/ Steven M. Rudner
                                                    Steven M. Rudner, admitted pro
                                                                                pro hac vice
                                                    John C. Josefsberg, admitted pro
                                                                                 pro hac vice
                                                    RUDNER LAW OFFICES
                                                    12740 Hillcrest Road, Suite 240
                                                    Dallas, TX 75230
                                                    Telephone: (214) 373-1900
                                                    Facsimile: (214) 360-7845
                                                    Rudner@HotelLawyers.com
                                                    josefsberg@HotelLawyers.com

                                                    and

                                                    Stephen J. Zralek, No. 18971
                                                    BONE McALLESTER NORTON PLLC
                                                    511 Union St., Ste. 1600
                                                    Nashville, TN 37219
                                                    Telephone: (615) 238-6305
                                                    Facsimile: (615) 687-2763
                                                    szralek@bonelaw.com

                                                    Counsel for
                                                            for Defendant/Counter-Plaintiff
                                                                Defendant/Counter-Plaintiff


                               CERTIFICATE OF SERVICE

       I certify that I served a copy of this document via ECF on the following counsel of record
on October 12, 2020:

         Ashley E. Cowgill, Esq.
         PILLSBURY WINTHROP SHAW PITTMAN LLP
         500 Capitol Mall, Suite 1800
         Sacramento, CA 95814

         Jennifer Altman, Esq.
         Markenzy Lapointe, Esq.
         PILLSBURY WINTHROP SHAW PITTMAN LLP
         600 Brickell Avenue, Suite 3100
         Miami, FL 33131

                                                    /s/ Stephen J. Zralek



{02124388.2 }
                                               6

     Case 3:20-cv-00641 Document 28 Filed 10/12/20 Page 6 of 6 PageID #: 377
